—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered July 6, 1998, which, inter alia, granted the father sole custody of the parties’ three children.
Ordered that the order is affirmed, with costs.
There is a sound and substantial basis for the court’s changing custody of the parties’ three children from the mother to the father (see, Matter of Carl J.B. v Dorothy T., 186 AD2d 736; see also, Matter of Krebsbach v Gallagher, 181 AD2d 363, 366; Klat v Klat, 176 AD2d 922, 923; Leistner v Leistner, 137 AD2d 499).
The mother’s remaining contentions are either not preserved for appellate review or without merit. Copertino, Thompson and Friedmann, JJ., concur.